DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voss et al. (2016/0190674).
Regarding claim 1, Voss disclosure an antenna architecture (100, figure 1) for using on airplane (para. 25) that teaches: a desiccant enclosure (370, 470; fig. 3 and par. 33; fig. 4 and par. 36) within the antenna system enclosure (110, 210) and having desiccant material (473; fig. 4 and par. 39) positioned between an outside air pipe (474; fig. 4 and par. 37; it is noted that the exterior port 474, which is a vent hole of the antenna aperture 110, 210 to ambient air, forms an outside air pipe) and an inside air pipe (371, 471; fig. 3 and par. 34; fig. 4 and par. 37; it is noted that the vent holes 371, 471 opening to the feed horns 351, 451 of the aperture horn plate 350, 450 form an inside air pipe), the inside air pipe (371, 471) extending from the desiccant enclosure (370, 470) to open to an interior air volume of at least one component (i.e. the feed horns 351, 451) of the antenna system (100) within the antenna system enclosure (110, 210) (see pars. 34 and 37), the outside air pipe (474) extending from the desiccant enclosure (370, 470) to ambient air outside the antenna system enclosure (110, 210) (see par. 37), and the desiccant material (473) is configured to absorb moisture in the ambient air flowing from the outside air pipe (474) to the inside air pipe (371, 471) through the desiccant enclosure (370, 470) while air pressure is being equalized from outside to inside the antenna system enclosure (110, 210) (see fig. 10 and par. 51).
Regarding claim 2, Voss further teaches: the desiccant enclosure a rectangular box (see figure 2,3 and par. 30, 34, 37).
Regarding claim 3, Voss teaches: the desiccant enclosure a cylindrical tube (see figures 3,4 and para. 34,37).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the inside air pipe extends to open to an internal air volume of a RF antenna aperture of the antenna system within the antenna system enclosure.
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the inside air pipe extends to open to an internal air volume of a RF waveguide of the antenna system within the antenna system enclosure.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the inside air pipe has an internal diameter greater than an internal diameter of the outside air pipe to reduce a rate of consumption of the desiccant material in the desiccant enclosure.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the inside air pipe splits to extend to openings of an internal air volume of a RF antenna aperture within the antenna system enclosure and an internal air volume of a RF waveguide within the antenna system enclosure.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the inside air pipe splits four ways with three of the splits of the inside air pipe extending to three spaced apart openings of an internal air volume of a RF antenna aperture within the antenna system enclosure and one of the splits of the inside air pipe extending to an opening of an internal air volume of a RF waveguide within the antenna system enclosure.
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: a spiral structure provided in the desiccant enclosure extending a major axis of the desiccant enclosure along the air flow pathway between the inside air pipe and the outside air pipe, the spiral structure directing the airflow in a spiraling pathway through the desiccant material.
Claim 10 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features:  the desiccant enclosure comprises a cylindrical tube; the spiral structure has a diameter about equal to an interior diameter of the cylindrical tube and extends between by endcaps of the cylindrical tube.
Claim 11 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: a plurality of airflow guides spaced apart along the desiccant enclosure and each extending downward from a top surface of the desiccant enclosure to force the airflow to be diverted downward away from the top surface of the enclosure through the desiccant material toward the bottom surface of the enclosure.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the plurality of airflow guides each extend between side surfaces of the desiccant enclosure and extend downward from the top surface of the desiccant enclosure at least 50% of a distance between top and bottom surfaces of the desiccant enclosure.
Claim 13 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: a heater element thermally coupled to the desiccant enclosure and configured to heat the desiccant material to cause expulsion of moisture and reduction in moisture content in the desiccant material for venting of the moisture through the outside air pipe to outside the antenna system enclosure.
Claim 14 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: a controller configured to initiate heating by the heater element during a time duration while signaling from a pressure sensor indicates a pressure differential exists between the air within the antenna system enclosure and ambient air outside the antenna system enclosure that is causing air to be exhausted from the inside of the antenna enclosure through the desiccant material to the outside of the antenna enclosure.
Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the controller configured to cease heating by the heater element based on signaling from the pressure sensor indicating a pressure differential exists between the air within the antenna system enclosure and ambient air outside the antenna system enclosure that is causing air to be input from the outside of the antenna enclosure through the desiccant material to the inside of the antenna enclosure.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features:  the controller configured to monitor pressure readings from a pressure sensor over time to identify increasing pressure trends and decreasing pressure trends and/or monitor trends in altitude and/or flight phase data being communicated through an aircraft flight data network, and to initiate heating by the heater element based on the trends indicating that the aircraft is gaining altitude.
Claim 17 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: a controller configured to initiate heating by the heater element during a time duration while signaling from an airflow direction sensor indicates that air is being exhausted from the inside of the antenna enclosure through the desiccant material to the outside of the antenna enclosure.
Claim 18 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the heating element extends along at least one interior surface of the desiccant enclosure.
Claim 19 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the heating element extending along at least one interior surface of the desiccant enclosure is positioned to be space apart from the at least one interior surface of the desiccant enclosure.
Claim 20 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the heater element extends spiraling in a direction along the air flow pathway between the inside air pipe and the outside air pipe.
Claim 21 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the heating element is an RF power amplifier, and the desiccant enclosure is mounted against and thermally coupled to the RF power amplifier.
Claim 22 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features:  a valve mechanism connected to the inside air pipe and movable between an open position and a closed position; and a controller configured to control the value mechanism to move between the open position and the closed position, the controller controlling the value mechanism to move to the closed position for at part of a duration that the heater element is heating the desiccant material to cause expulsion of moisture and reduction in moisture content in the desiccant material, and controlling the value mechanism to move to the open position based on the heater element ceasing to heat the desiccant material.
Claim 23 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: the controller controls the valve mechanism to the closed position based on obtaining internal navigation reference indication that the aircraft is presently located on the ground in an environment having at least a threshold humidity level.
Claim 24 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest object features: a condenser connected to the outside air pipe to intervene in the ambient air flowing from outside the antenna system enclosure to the desiccant enclosure, the condenser 25Attorney Docket 9910-162US1 having a meandering airflow pathway through which the ambient air flows toward the desiccant enclosure, the condenser is attached and thermally coupled to the RF waveguide having a thermal mass that functions to cause changes to the temperature of the condenser to lag changes to the temperature of the air flowing through the condenser.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845